Filed 2/9/22 P. v. Westfall CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Tehama)
                                                            ----




 THE PEOPLE,                                                                                   C093433

                    Plaintiff and Respondent,                                   (Super. Ct. No. 18CR001330)

           v.

 LOGAN ALLEN WESTFALL,

                    Defendant and Appellant.




         Appointed counsel for defendant Logan Allen Westfall filed an opening brief that
sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d
436.) After examining the record and considering defendant’s contentions in his
supplemental brief, we find no arguable error that would result in a disposition more
favorable to defendant and affirm.




                                                             1
                                     BACKGROUND1
        On May 10, 2018, defendant, who was 22 years old, moved in with his father,
stepmother, and seven-year-old stepsister. Over the next several days, defendant went
into his stepsister’s room at night, woke her up while everyone else slept, and sexually
assaulted her multiple times. On May 15, 2018, defendant’s stepsister told her mother.
His stepsister reported that defendant inserted his fingers into her vagina and rectum,
forced her to orally copulate him, and inserted his penis in her vagina and rectum.
        A pediatric sexual assault examination identified a low level of possible male
DNA found in the sperm fraction of the victim’s inner thigh swab. During a subsequent
police interview, defendant conceded that the biological fluid collected from his
stepsister’s inner thigh would match him.
        Defendant said that on the first occasion, his stepsister touched his penis, but he
did not touch her vagina. During the second incident, defendant admitted he put his penis
in his stepsister’s mouth but did not ejaculate. He also admitted touching her vagina but
denied inserting his finger. On a third occasion, defendant said he rubbed his penis on his
stepsister’s vaginal and rectal areas. While doing so, his penis may have “ ‘slipped’
inside a little bit.” Defendant admitted ejaculating on her genitalia during this incident.
        Defendant was charged with sexual intercourse or sodomy with a child who is 10
years of age or younger (Pen. Code, § 288.7, subd. (a), count I),2 three counts of oral
copulation or sexual penetration with a child who is 10 years of age or younger (§ 288.7,
subd. (b), counts II-IV), two counts of forcible lewd or lascivious acts on a child who is
under the age of 14 years (§ 288, subd. (b)(1), counts V-VI), and two counts of lewd or



1 Because defendant pleaded guilty before trial, the facts are based on the probation
report, which describes Red Bluff Police Department report No. 18-1474, which
defendant stipulated to as the factual basis for his plea.
2   Further undesignated statutory references are to the Penal Code.

                                              2
lascivious acts on a child who is under the age of 14 years (§ 288, subd. (a), counts VII-
VIII). The court appointed him counsel and he pleaded not guilty to the charges.
Defendant waived a preliminary hearing and was held to answer.
        At a pretrial hearing on November 9, 2018, defendant requested a Marsden3
hearing. The court cleared the courtroom and heard from defendant and defense counsel.
Defendant complained about not receiving discovery until a couple weeks prior to the
hearing, not knowing this was the final pretrial conference, that defense counsel had
supposedly discussed a mental evaluation with him but the judge denied it, and that
defense counsel had discussed his case with three doctors without his permission.
Counsel responded that when he first met with defendant in May 2018, defendant said he
did not want to have a copy of the discovery, that he had visited defendant multiple times
in jail to discuss the progress of the case and what to expect procedurally, and that
defendant had asked him to declare him incompetent, but in speaking with defendant,
counsel did not believe he was incompetent to stand trial. In fact, counsel believed
defendant was “very competent and . . . under[stood] the nature of the proceedings.”
Defense counsel also informed the court that he had considered the possibility of pretrial
diversion under section 1001.36, and had met with three doctors to assess the possibility,
but each expert believed defendant did not qualify because of a likely diagnosis of
pedophilia. After considering defendant’s concerns and counsel’s responses, the court
denied the Marsden motion, finding defense counsel was appropriately communicating
with defendant and consulting with experts in preparing defendant’s case for trial.
        Upon reopening the courtroom, the court asked defendant if he wanted more time
to consider the prosecutor’s offer of 50 years to life given that his maximum exposure
was 36 years determinate plus 70 years to life. The court trailed the matter to allow




3   People v. Marsden (1970) 2 Cal.3d 118.

                                             3
defendant to confer with his counsel. When the case was recalled, defendant pleaded
guilty to counts II, III, IV, and V, and agreed to waive his section 654 and appellate
rights. The remaining counts were dismissed. The parties stipulated that the probation
report and police report (Red Bluff Police Department report No. 18-1474) could serve as
the factual basis of the plea. At the plea colloquy, the court asked defendant whether he
had read and understood the plea form; whether he had initialed, dated, and signed the
form; whether he had had sufficient time to talk to his attorney about the plea; and
whether he understood that by pleading guilty he was giving up the right to trial by jury,
the right to see, hear, and question witnesses, the right to present evidence in his own
defense, and the privilege against self-incrimination. Defendant responded “yes” to all of
the court’s inquiries.
       On January 3, 2019, the court sentenced defendant to consecutive terms of 15
years to life each for counts II, III, and IV, plus a consecutive five years for count V. He
was awarded 233 actual days of credit plus 34 days of conduct credit for a total of 267
days of credit. The court imposed a $160 court security assessment (§ 1465.8), a $120
court facilities assessment (Gov. Code, § 70373), a $1,080 sex offender fine and
applicable assessments (§ 290.3), a $10,000 restitution fine (§ 1202.4), and a $10,000
parole revocation restitution fine (§ 1202.45), which was suspended unless parole was
revoked.
       Defendant appealed without a certificate of probable cause, and this court deemed
the appeal timely under the constructive filing doctrine. Defendant later filed a corrected
notice of appeal with a certificate of probable cause, which this court construed as a
timely notice of appeal for all appellate purposes.
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief setting forth the facts of the case and requesting that this court review the record to
determine whether there are any arguable issues on appeal. (People v. Wende, supra,

                                              4
25 Cal.3d 436.) Defendant was advised of his right to file a supplemental brief within 30
days of the date of filing of the opening brief.
        Defendant filed a supplemental brief raising several arguments. He first contends
the court violated his due process rights by not suspending proceedings and evaluating
whether he was competent to stand trial under section 1369, subdivision (a)(3).4 He
argues that his autism was a developmental disability that rendered him incompetent, and
he claims he informed the court about his autism during the Marsden hearing and asked
to be evaluated. In his view, his autism should have prompted the court to question his
competency during the hearing and to ask whether he understood the trial process.
        The record belies his argument. At no time during the Marsden hearing did
defendant inform the court that he believed he was incompetent to stand trial because he
was autistic. Instead, defendant complained about when he received discovery, about not
knowing that the pretrial hearing was the last before trial, that defense counsel had
spoken to him about a mental evaluation, and that counsel had spoken with three doctors
about his case without his permission.
        During the Marsden hearing, defense counsel specifically addressed the
incompetency issue, noting that defendant had asked him to declare him incompetent, but
that counsel did not agree he was incompetent. According to defense counsel, defendant
sufficiently understood the nature of the proceedings. After listening to defendant and
counsel, the court implicitly agreed and denied the Marsden motion, finding defense
counsel’s representation adequate.




4   Section 1369 sets forth the procedure for an incompetency trial.

                                              5
       Defendant incorrectly relies on section 1369, subdivision (a)(3)5 when arguing the
court was required to appoint the director of the regional center to examine him to
determine whether he had a developmental disability that rendered him incompetent for
trial. Section 1369, which delineates how a mental competency trial shall proceed, is
triggered when counsel informs the court that he or she believes a defendant is or may be
mentally incompetent, or if the court believes so, and orders a hearing. (§ 1368, subd. (b)
[“If counsel informs the court that he or she believes the defendant is or may be mentally
incompetent, the court shall order that the question of the defendant’s mental competence
is to be determined in a hearing which is held pursuant to Sections 1368.1 and 1369. If
counsel informs the court that he or she believes the defendant is mentally competent, the
court may nevertheless order a hearing. Any hearing shall be held in the superior
court.”].)
       In this case, based on counsel’s many interactions with defendant throughout the
course of the criminal proceedings, counsel believed defendant was “very competent”
and “under[stood] the nature of the proceedings.” The court apparently did not disagree
as it did not order a mental competency hearing when the issue was brought to its
attention during the Marsden hearing.
       To the extent defendant argues that defense counsel should have had defendant
evaluated for incompetency even though counsel did not believe he was incompetent
because nothing defendant said during a competency evaluation could be used against
him during trial if he was found to be competent (Cal. Rules of Court, rule 4.130(d)(3)),
we are not persuaded. An attorney is not required to take any action simply because there



5 Section 1369 provides in relevant part: “Except as stated in subdivision (g), a trial by
court or jury of the question of mental competence shall proceed in the following order:
[¶] . . . [¶] [(a)](3) If it is suspected the defendant has a developmental disability, the
court shall appoint the director of the regional center . . . to examine the defendant to
determine whether he or she has a developmental disability.”

                                             6
is “nothing to lose.” (Knowles v. Mirzayance (2009) 556 U.S. 111, 121-123 [counsel was
not ineffective for abandoning not guilty by reasons of insanity defense because there
was “nothing to lose by pursuing it”; “nothing to lose” is not proper standard of review
for ineffective assistance of counsel claims].)
       Defendant next contends that during the sentencing hearing, he informed the court
he was taking Prozac and Zyprexa for anxiety and depression, which should have also
prompted the court to order a competency evaluation. The record again fails to support
defendant’s contention. At no time during the hearing did defendant disclose to the court
any medications he might have been taking. In any event, defendant’s argument that
taking medication to help alleviate the symptoms of anxiety and depression somehow
rendered him incompetent to stand trial is speculative. As defendant concedes, the
medication actually helped with a chemical imbalance.
       Defendant also argues that he initially signed the plea form in the designated spot
for his attorney’s signature, and that someone crossed out his signature and then signed
his name for him in the correct spot because the signatures, according to him and his
cellmate who helped him prepare his supplemental brief, do not appear to match. But
defendant does not deny that he signed and executed the plea form. The court, moreover,
expressly asked defendant if he had signed, initialed, and executed the plea form, and
defendant confirmed that he had. Defendant also confirmed that he understood the form
and that he did not need additional time to speak with his attorney about the plea.
       Defendant contends his appellate counsel was ineffective for failing to raise an
ineffective assistance of counsel claim based on his trial counsel’s failure to raise a
competency issue given his autism and his medication. He requests that we dismiss his
appellate counsel and appoint new counsel. We have previously rejected defendant’s
request to dismiss his appellate counsel, and nothing in defendant’s supplemental brief
convinces us that appellate counsel should be dismissed and replaced.



                                              7
       Defendant finally argues his trial counsel was ineffective because he allegedly did
not research the side effects of defendant’s medication. To establish ineffective
assistance of counsel, defendant must show, by a preponderance of the evidence, that his
counsel’s representation fell below the standard of a competent advocate and a reasonable
probability exists that, but for counsel’s errors, the result would have been different.
(People v. Ledesma (1987) 43 Cal.3d 171, 216-218.) A “ ‘reasonable probability’ ” is a
probability sufficient to undermine confidence in the outcome. (People v. Bolin (1998)
18 Cal.4th 297, 333.) Where “ ‘ “the record on appeal sheds no light on why counsel
acted or failed to act in the manner challenged[,] . . . unless counsel was asked for an
explanation and failed to provide one, or unless there simply could be no satisfactory
explanation,” the claim on appeal must be rejected.’ ” (People v. Mendoza Tello (1997)
15 Cal.4th 264, 266.) “A claim of ineffective assistance in such a case is more
appropriately decided in a habeas corpus proceeding.” (Id. at pp. 266-267)
       At the outset, we note there is nothing in the record to support defendant’s
statement that counsel did not research the effects of his medication. In any event, based
on counsel’s statements during the Marsden hearing, trial counsel believed defendant was
“very competent” and had no difficulty understanding the nature of the criminal
proceedings. Given that defendant was able to communicate with counsel and
understand the proceedings, counsel reasonably could have determined that researching
defendant’s medication was unnecessary.
       Having rejected defendant’s arguments and after examining the record, we find no
arguable error that would result in a disposition more favorable to defendant.




                                              8
                                  DISPOSITION
      The judgment is affirmed.



                                            /s/
                                           HOCH, J.



We concur:



 /s/
BLEASE, Acting P. J.



 /s/
HULL, J.




                                       9